United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1568
                                    ___________

Gabrielle Andrea Dye,                    *
                                         *
             Appellant,                  *
                                         *
      v.                                 *
                                         * Appeal from the United States
Hennepin County, Minnesota;              * District Court for the
Patrick D. McGowan, Sheriff;             * District of Minnesota.
Michele Smolley, Chief Deputy;           * [UNPUBLISHED]
Thomas Merkel, Inspector;                *
Richard Estensen, Former                 *
Inspector, officially and individually,  *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: December 15, 2005
                                 Filed: January 19, 2006
                                  ___________

Before BYE, BOWMAN, and GRUENDER, Circuit Judges.
                          ___________

PER CURIAM.

      Gabrielle Andrea Dye sued Hennepin County and certain county officials under
42 U.S.C. § 1983 alleging her federal constitutional rights were violated due to a ten-
hour period of detention in the Hennepin County Adult Detention Center (ADC) after
Dye posted bail. The district court1 granted Hennepin County's motion for summary
judgment after concluding the length of the delay was objectively reasonable and not
unconstitutional. Dye filed a timely appeal.

       We are guided and controlled in our disposition of this case by several recent
decisions involving similar challenges to the outprocessing procedures at the ADC,
some of which involved a longer period of detention than the period of detention at
issue in this case. See Lund v. Hennepin County, 427 F.3d 1123 (8th Cir. 2005);
Russell v. Hennepin County, 420 F.3d 841 (8th Cir. 2005); Golberg v. Hennepin
County, 417 F.3d 808 (8th Cir. 2005); Luckes v. County of Hennepin, 415 F.3d 936
(8th Cir. 2005); Stepnes v. Hennepin County, No. 05-2059, 2005 WL 3113440 (8th
Cir. Nov. 22, 2005) (unpublished); and Killingham v. County of Hennepin, No. 04-
3216, 2005 WL 2807117 (8th Cir. Oct. 28, 2005) (unpublished). All of the issues
raised by Dye were addressed and decided in Hennepin County's favor in one or more
of the above cases. We therefore affirm the judgment of the district court in favor of
Hennepin County in this case.
                       ______________________________




      1
      The Honorable Donovan W. Frank, United States District Judge for the District
of Minnesota.

                                         -2-